[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties agree that the agreement of October 25, 1985 is a valid contract. That being the case, the legal construction of the contract presents a matter of law for the court. Dotolo v. Petrucelli, 152 Conn. 654, 656 (1965).
Contrary to the defendant's claim, the agreement does not differ from an agreement which is silent as to time of performance. To accept the defendant's argument would require an interpretation that the loan need never be repaid as long as the company operated as an ongoing business, regardless of the death CT Page 4213 or disability of the defendant. In this case, the law implies repayment within a reasonable time, which is of course a material fact which must be decided by the trier. Christopherson v. Blount, 216 Conn. 509, 513 (1990). Both motions for summary judgment are accordingly denied.
MOTTOLESE, J.